Opinion issued March 31, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00189-CV
                           ———————————
               IN RE JIMMIE MARK PARROTT, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Jimmie Mark Parrott, Jr., has filed a petition for writ of mandamus

requesting that this Court compel the trial court in his underlying civil suit to

“schedule a pretrial date, without delay, requiring all parties to appear; secure a

bench warrant so that Relator can be present in person; rule on all motions and
pretrial matters; and then proceed to trial the following week, not giving the

Defendant any future continuances.” *

      We deny the petition. See TEX. R. APP. P. 52.3(k) (appendix must contain “a

certified or sworn copy of any order complained of, or any other document

showing the matter complained of”); TEX. R. APP. P. 52.7(a)(1) (relator must file

with petition “a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding”); see also

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (it is relator’s burden to

provide record sufficient to establish right to relief). Any pending motions are

dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




*
      The underlying case is Jimmie Mark Parrot, Jr. v. Beverly D. Melontree, cause
      number 2012-75176, pending in the 125th District Court of Harris County, Texas,
      the Honorable Kyle Carter presiding.
                                          2